
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 931
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Carson of Indiana
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Supporting the goals and ideals of the
		  International Day for the Elimination of Violence against
		  Women.
	
	
		Whereas, November 25, 2009, is recognized as the
			 International Day for the Elimination of Violence against Women;
		Whereas one out of every three women worldwide will be
			 physically, sexually, or otherwise abused during her lifetime with rates
			 reaching 70 percent in some countries;
		Whereas the right of women to be free from violence is
			 integral to article 2 of the Universal Declaration of Human Rights;
		Whereas it is a public health epidemic and a barrier to
			 solving global challenges such as extreme poverty, HIV/AIDS, and
			 conflict;
		Whereas it devastates the lives of millions of women and
			 girls, in peacetime and in conflict, and knows no national or cultural
			 barriers;
		Whereas physical abuse and rape is used as a weapon of war
			 during times of conflict to achieve military objectives such as genocide,
			 ethnic cleansing, spreading political terror, breaking the resistance of a
			 community, intimidation, or to extract information;
		Whereas in Rwanda, up to half a million women were raped
			 during the 1994 genocide;
		Whereas in Bosnia-Herzegovina, close to 60,000 women were
			 raped during the war in which violence against women was used as a tool of
			 ethnic cleansing;
		Whereas the trafficking of women has become a global
			 phenomenon where victims are sexually exploited, forced into labor, and
			 subjected to abuse;
		Whereas according to the Violence Policy Center in 2007,
			 in the United States there were 1,865 females murdered by males in single
			 victim/single offender incidents that were submitted to the FBI for its
			 Supplementary Homicide Report, an average of five women everyday;
		Whereas of all the women murdered in the United States,
			 about one-third were killed by an intimate partner;
		Whereas according to the National Center for Injury
			 Prevention and Control, women in the United States experience about 4,800,000
			 intimate partner-related physical assaults and rapes every year;
		Whereas less than 20 percent of battered women sought
			 medical treatment following an injury;
		Whereas according to the National Crime Victimization
			 Survey, which includes crimes that were not reported to the police, 232,960
			 women in the United States were raped or sexually assaulted in 2006, more than
			 600 women everyday;
		Whereas other estimates, such as those generated by the
			 FBI, are much lower because they rely on data from law enforcement
			 agencies;
		Whereas a significant number of crimes are never even
			 reported for reasons that include the victim's feeling that nothing can or will
			 be done and the personal nature of the incident;
		Whereas young women, low-income women, and some minorities
			 are disproportionately victims of domestic violence and rape;
		Whereas women ages 20 to 24 are at the greatest risk of
			 nonfatal domestic violence, and women age 24 and under suffer from the highest
			 rates of rape;
		Whereas income is also a factor, the poorer the household,
			 the higher the rate of domestic violence, with women in the lowest income
			 category experiencing more than six times the rate of nonfatal intimate partner
			 violence as compared to women in the highest income category;
		Whereas African-American women face higher rates of
			 domestic violence than White women, and American Indian women are victimized at
			 a rate more than double that of women of other races;
		Whereas the Latino Coalition Against Domestic and Sexual
			 Violence of Indiana advocates for Latino and immigrant communities in the
			 United States who suffer from isolation and limited resources in situations of
			 domestic and sexual violence due to the lack of cultural competency and
			 bilingual and bicultural services;
		Whereas national statistics show that approximately one in
			 four (23.4 percent) Latinas report that they have been abused at some point in
			 their lifetime;
		Whereas the Indiana Coalition Against Domestic Violence
			 found that more than 50 domestic violence related deaths were reported in
			 Indiana between July 2008 and June 2009;
		Whereas in 2008, 34,736 new protective orders were filed
			 in the Indiana registry;
		Whereas according to the Family Violence Prevention Fund,
			 growing up in a violent home may be a terrifying and traumatic
			 experience that can affect every aspect of a child's life, growth and
			 development. . . . children who have been exposed to family violence suffer
			 symptoms of post-traumatic stress disorder, such as bed-wetting or nightmares,
			 and were at greater risk than their peers of having allergies, asthma,
			 gastrointestinal problems, headaches and flu.;
		Whereas in addition, women who experience physical abuse
			 as children are at a greater risk of victimization as adults;
		Whereas the Centers for Disease Control and Prevention
			 estimate that the cost of domestic violence in 2003 was more than over
			 $8,300,000,000;
		Whereas this cost includes medical care, mental health
			 services, and lost productivity;
		Whereas according to the National Coalition of
			 Anti-Violence Programs, domestic violence affecting LGBT individuals
			 continues to be grossly underreported . . . there is a lack of awareness and
			 denial about the existence of this type of violence and its impact, both by
			 LGBT people and non-LGBT people alike;
		Whereas myths regarding gender roles perpetuate the
			 silence surrounding these abusive relationships, for example, the belief that
			 there aren't abusive lesbian relationships because women don't abuse each
			 other;
		Whereas shelters are often unequipped to handle the needs
			 of lesbians (as a women-only shelter isn't much defense against a female
			 abuser), and transgendered individuals;
		Whereas statistics regarding domestic violence against
			 lesbian, gay, bisexual, and transgender (LGBT) people are unavailable at the
			 national level, but as regional studies demonstrate, domestic violence is as
			 much as a problem within LGBT communities as it is among heterosexual ones;
			 and
		Whereas the people of the United States should be
			 encouraged to participate in the International Day for the Elimination of
			 Violence against Women: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the
			 International Day for the Elimination of Violence against Women;
			(2)recognizes and
			 honors the individuals and organizations in the United States and in other
			 countries who have fought and continue to struggle to eliminate violence
			 against women; and
			(3)encourages the
			 President to—
				(A)increase legal and judicial protection to
			 address violence against women and girls;
				(B)increase health
			 sector capacity to address violence against women and girls;
				(C)change social
			 norms to end violence against women and girls;
				(D)increase women’s
			 economic opportunity and education;
				(E)address violence
			 against women and girls in overseas conflict related humanitarian situations;
			 and
				(F)issue a
			 proclamation calling upon the people of the United States to observe the
			 International Day for the Elimination of Violence against Women with
			 appropriate programs and activities.
				
